Citation Nr: 9936203	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969 and from May 1972 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1998 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation for PTSD.


REMAND

The veteran contends in essence, that he is entitled to an 
increased evaluation for his PTSD.  He alleges that his 
symptoms are of such severity as to essentially render him 
unemployable.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Upon review of the evidence, the Board finds that further 
development is necessary in order to properly adjudicate this 
claim.  Specifically, the Board finds that the most recent VA 
examination for rating purposes was conducted in April 1992, 
and was considered by the Board in its decision of May 1993 
when it awarded a 30 percent evaluation for PTSD.  Since the 
time of this examination, the veteran has undergone continued 
treatment for PTSD, including several hospitalizations for 
his PTSD symptoms through September 1999, with a Global 
Assessment of Functioning Score (GAF) score of 45 noted 
during the most recent hospitalization of September 1999.  
This September 1999 treatment record also noted other 
diagnosed psychiatric pathology, including mixed substance 
dependence in remission, panic disorder with mild agoraphobia 
and dysthymic disorder.  

Furthermore, since the April 1992 VA examination, the veteran 
also has been awarded Social Security disability benefits in 
November 1997, and records pertaining to this award, which 
include lengthy records regarding employment as well as 
psychiatric evaluations, have been associated with the claims 
file.  Finally, the Board notes that a VA examination was 
scheduled for April 1997, after the criteria for psychiatric 
evaluations were revised effective November 1996.  However, 
this examination was canceled due to "incorrect 
jurisdiction" and another one was apparently never 
rescheduled.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for 
PTSD, the records of which are not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be afforded a VA 
social and industrial survey to determine 
all information possible concerning all 
types, places and periods of past 
employment, including the lengths of each 
such employment and reasons for 
termination.  All pertinent leads should 
be followed up.

3.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment). See Massey v. Brown, 7 Vet. 
App. 204 (1994).

If possible, the examiner should make as 
detailed a distinction as possible 
between any social and industrial 
impairment stemming from the service-
connected PTSD and any nonservice-
connected psychiatric disability which 
may be present.

The examiner must be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130 
(1999) and, on examination of the 
veteran, comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a GAF provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Mental 
Disorders 38 C.F.R. § 4.130 (1999).  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
completion of appellate consideration, if otherwise in order.  
The veteran need take no action until he is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


